— Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered February 4,1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s motion to vacate his plea of guilty. Judgment affirmed. Under the circumstances of this case, Criminal Term did not abuse its discretion in denying, without a hearing, the defendant’s motion to withdraw his guilty plea, particularly where the defendant’s contentions were fully set out in his motion papers, the defendant did not assert his innocence, and the plea minutes provided an unequivocal basis for the rejection of the defendant’s contentions {see People v Frederick, 45 NY2d 520, 524-525; People v Friedman, 39 NY2d 463; People v Tinsley, 35 NY2d 926; see, also, People v Harris, 79 AD2d 615; People v Kaye, 91 AD2d 690). Damiani, J. P., Titone, Mangano and Gibbons, JJ., concur.